Citation Nr: 0735368	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-29 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a pain disorder, 
variously described as fibromyalgia, myofascial pain 
syndrome, and cervicalgia, claimed as secondary to a service-
connected left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1986 to May 
1987, with additional periods of active duty for training in 
the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to the benefit currently sought on appeal. 


FINDING OF FACT

Fibromyalgia, myofascial pain syndrome, and cervicalgia were 
first manifested many years after the veteran's service and 
have not been medically related to her service, or to her 
service-connected left shoulder disability. 


CONCLUSION OF LAW

The veteran's fibromyalgia, myofascial pain syndrome, and 
cervicalgia were not incurred or aggravated in her active 
duty service; nor are they proximately due to her service-
connected left shoulder disability.  38 U.S.C.A. §§ 101(24), 
106, 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2003, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection, either directly or on a 
secondary basis; information and evidence that VA would seek 
to provide; and information and evidence that the veteran was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in her possession that pertains to the 
claim," she was advised to notify VA of any information or 
evidence in support of her claim that she wished VA to 
retrieve for her.  Because service connection is denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran.  Thus, the veteran has been able to 
participate effectively in the processing of her claim. 

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with her claim and medical opinions 
have been sought.

Service Connection

The veteran seeks service connection for a pain disorder, 
variously described as fibromyalgia, myofascial pain 
syndrome, and cervicalgia, which she contends is directly 
related to the injury she incurred in service to her left 
shoulder, and for which service connection is currently in 
effect.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

With regard to Reserve service, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training (ACDUTRA) or injury incurred or aggravated while 
performing inactive duty training (INACDUTRA).  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002).  In this case, the 
veteran seeks service connection for a disease; thus, periods 
of INACDUTRA are irrelevant to the claim.

Additionally, secondary service connection may be granted for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  The evidence must show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The veteran has a current diagnosis of fibromyalgia, which 
was rendered in light of symptoms experienced in addition to 
her myofascial pain syndrome and cervicalgia.  See VA 
examination dated in December 2004; see also, VA progress 
note, dated in February 2003.  The evidence shows no 
treatment referable to fibromyalgia or myofacsial pain 
syndrome during active service.  Rather, the evidence 
demonstrates that she sustained left shoulder injuries in 
August 1990 and August 1997, while on ACDUTRA.  See Line of 
Duty determinations completed on both occasions.  In fact, 
service connection was established for left shoulder sprain 
by rating decision in October 2002, on the basis of these 
incidents.  Thus, the question that remains is whether the 
veteran's fibromyalgia is medically related to either the 
incidents in service or to her service-connected left 
shoulder disability.  

The veteran underwent a VA examination in December 2003, at 
which time the examiner reviewed her claims file.  The 
examination confirmed the diagnosis of fibromyalgia.  The 
examiner included with his report a print out from the 
National Institute of Health website on fibromyalgia.  That 
information indicated that the cause of fibromyalgia was 
unknown, but it may be caused by rheumatoid arthritis, lupus, 
physical trauma, or an infectious microbe.  In this veteran's 
case, the examiner found that no such virus had been 
identified, and opined without further discussion that the 
veteran's fibromyalgia was not due to her left shoulder 
condition.  

Given the lack of specificity in the opinion, an additional 
opinion was sought from a VA physician in December 2004.  
That physician reviewed the veteran's file, to include her 
service medical records and post-service treatment records.  
He also reviewed the research of record.  He explained that 
the "physical trauma" that may cause fibromyalgia is in 
situations where there is "multiple body trauma with 
fractures."  This was clearly not the case in this veteran's 
situation.  The service medical records confirmed only that 
the veteran had pain in her shoulder after doing push ups and 
after carrying a field radio bag.  There was no evidence of 
fracture in the records contemporaneous with those injuries.  
Further, a December 2003 bone scan showed no evidence of any 
past or present fractures.  He also pointed out that lab 
testing had ruled out diagnoses of rheumatoid arthritis and 
systemic lupus erythematous.  

The physician reiterated that the exact cause of fibromyalgia 
is unknown, but found that given the length of time between 
the incidents to the veteran's shoulder in service and her 
diagnosis of fibromyalgia, there was likely no causal 
relationship.  He also found no relationship between her 
fibromyalgia and the current state of her service-connected 
left shoulder disability.  

This December 2004 opinion is highly probative, as it is 
based on a review of the veteran's service medical records, 
post-service treatment, and applicable medical research.  
Moreover, the VA examiner offered a reasonable basis for his 
negative findings.  Finally, no other competent evidence of 
record refutes that opinion.  Indeed, while a VA examiner in 
December 2003 allowed that physical trauma may play a role in 
the development of fibromyalgia, he nevertheless concluded 
that the veteran's fibromyalgia and chronic myofacsial pain 
syndrome/cervicalgia were not due to the service-connected 
left shoulder disability.  

The veteran herself believes that his currently diagnosed 
fibromyalgia and chronic myofacsial pain syndrome/cervicalgia 
is causally related to active service and/or to her service-
connected left shoulder disability.  However, she has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, her lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the preponderance of the evidence is found to 
be against the veteran's claim; therefore, the benefit of the 
doubt provision does not apply.  Service connection for 
fibromyalgia, myofascial pain syndrome, and cervicalgia, 
either directly or on a secondary basis, must be denied.


ORDER

Entitlement to service connection for fibromyalgia (to 
include myofascial pain syndrome and cervicalgia) is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


